Case 1:20-mc-00334-MN Document 29 Filed 02/08/21 Page 1 of 3 PageID #: 1272




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


 In Re Ex Parte Application of Eni S.p.A. for an         Case No. 20-mc-00334-MN
 Order Pursuant to 28 U.S.C. § 1782 Granting Leave
 to Obtain Discovery for Use in Foreign
 Proceedings.




                         NOTICE OF RELATED PROCEEDING




                                                     LANDIS RATH & COBB LLP
                                                     Daniel B. Rath (No. 3022)
                                                     Rebecca L. Butcher (No. 3816)
                                                     Jennifer L. Cree (No. 5919)
                                                     919 Market Street, Suite 1800
                                                     Wilmington, DE 19801
                                                     (302) 467-4400
                                                     rath@lrclaw.com
                                                     butcher@lrc.law.com
                                                     cree@lrclaw.com


                                                     SULLIVAN & CROMWELL LLP
                                                     Nicolas Bourtin (pro hac vice)
                                                     Beth Newton (pro hac vice)
                                                     Michele C. Materni (pro hac vice)
                                                     125 Broad Street
                                                     New York, NY 10004
                                                     (212) 558-4000
                                                     bourtinn@sullcrom.com
                                                     newtonb@sullcrom.com
                                                     maternim@sullcrom.com

February 8, 2021                                     Counsel for Applicant Eni S.p.A




{W0064094.}
    Case 1:20-mc-00334-MN Document 29 Filed 02/08/21 Page 2 of 3 PageID #: 1273




                 Applicant Eni S.p.A. (“Eni”) respectfully submits this Notice of Related

Proceeding to advise the Court of a development in the Italian Actions 1 that is relevant to the

pending motion before the Court (D.I. 11).

                 At a hearing on February 3, 2021, the Milan court granted a request by the Milan

Public Prosecutor to admit additional evidence in connection with the trial phase of the Italian

Actions.      Specifically, the Milan Public Prosecutor sought the admission into evidence of

documents that it obtained from authorities in the United Kingdom regarding a civil action pending

in the High Court of Justice concerning the 2011 OPL 245 transaction. The Milan Public

Prosecutor had requested those documents from the relevant U.K. authorities on November 24,

2020; received them on December 23, 2020; and sought their admission at a hearing on January

20, 2021. The Milan court admitted the documents in the Italian Actions on the ground that they

were newly obtained and had not previously been available. Attached as Exhibits 1 and 2,

respectively, are the minutes from the February 3 hearing and a certified English translation of the

portion of the minutes relating to the Milan Prosecutor’s evidentiary request. 2

                 This decision conclusively refutes Respondents’ contention that “the evidence

phase is closed” in the Italian Actions and that Eni thus would not be able to use information

produced by Respondents in those actions. (Respondents’ Reply Memorandum of Law in Support

of Motion To Vacate Order Permitting Discovery, To Quash or Modify Subpoenas, and/or for

Protective Order, D.I. 18, at 2.) Eni served the Subpoenas on Respondents on October 20, 2020



1
  Capitalized terms not defined in this notice have the meanings assigned to them in the
memorandum of law filed by Eni in support of its application to this Court for an order under 28
U.S.C. § 1782, see D.I. 2.
2
    Eni will provide a complete translation of the hearing minutes at the Court’s request.



{W0064094.}
Case 1:20-mc-00334-MN Document 29 Filed 02/08/21 Page 3 of 3 PageID #: 1274




(well before the Milan Public Prosecutor requested the above-described documents from United

Kingdom authorities). Any documents responsive to the Subpoenas would similarly constitute

newly obtained evidence if submitted by Eni in connection with the Italian Actions. Particularly

given that the Milan court is expected to render a verdict in the Italian Actions within

approximately the next six weeks, the Milan court’s February 3 ruling underscores the urgency of

Eni’s petition. Respondents’ attempt to run out the clock should be rejected, and the Court should

order Respondents to comply promptly with the Subpoenas.


Dated: February 8, 2021                             LANDIS RATH & COBB LLP


                                                    /s/ Rebecca L. Butcher
                                                    Daniel B. Rath (No. 3022)
                                                    Rebecca L. Butcher (No. 3816)
                                                    Jennifer L. Cree (No. 5919)
                                                    919 Market Street, Suite 1800
                                                    Wilmington DE 19801
                                                    (302) 467-4400
                                                    rath@lrclaw.com
                                                    butcher@lrclaw.com
                                                    cree@lrclaw.com

                                                            and

                                                    SULLIVAN & CROMWELL LLP
                                                    Nicolas Bourtin (pro hac vice)
                                                    Beth Newton (pro hac vice)
                                                    Michele Materni (pro hac vice)
                                                    125 Broad Street
                                                    New York, NY 10004
                                                    (212) 558-4000
                                                    bourtinn@sullcrom.com
                                                    newtonb@sullcrom.com
                                                    maternim@sullcrom.com

                                                    Counsel for Applicant Eni S.p.A.




{W0064094.}                                         -2-
